Per Curiam.
The facts in this case are substantially similar to those in a case of the same name, reported ante p. 635, decided at the present term, except that the buildings contracted for were in Ventnor City instead of Atlantic City, and the specifications were agreed upon orally between the parties instead of being annexed to a written contract, though the specifications themselves are in writing. This ease is therefore controlled *736by the opinion in the other case, and for the reasons given in that opinion the judgment of the Supreme Court -will be reversed and that of the Circuit Court affirmed.
For affirmance—Swayze, Bogert, Yroom, JJ. 3.
For reversal—The Chancellor, Garrison, Parker, Bergen, Voorhees, Kalisoh, Yredenburgh, Congdon, White, JJ. 9.